UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) _ One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) _ Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end:_ 4/30 Date of reporting period:_ 10/31/10 Item 1. Reports to Stockholders. FR ANKLIN STR
